ACCEPTED
                                                                                                                       05-15-00463-CR
                                                                                                            FIFTH COURT OF APPEALS
                                                                                                                       DALLAS, TEXAS
                                                                                                                  6/12/2015 3:23:13 PM


    Dallas County
                                                                                                                            LISA MATZ
                                                                                                                                CLERK

    Public Defender’s Office
                                                                                               FILED IN
                                                         June 12, 2015                  5th COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                        6/12/2015 3:23:13 PM
                                                                                              LISA MATZ
Ms. Lisa Matz, Clerk                                                                            Clerk
Dallas Court of Appeals
George L. Allen, Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202-4653

       RE:       Geoffrey Rimes v. State of Texas
                 Trial Court No.:     F14-23132-P
                 Appellate Court No.: 05-15-00463-CR

       Certification of Compliance with Rule 48.4

Dear Ms. Matz:

       Pursuant to Rule 48.4 of the Texas Rules of Appellate Procedure, I certify that on May
28, 2015, I sent to Mr. Rimes a copy of this Court’s opinion and judgment, along with
notification of his right to file a pro se petition for discretionary review under Rule 68. This
notification was sent certified mail, return receipt requested, to Mr. Rimes at his last known
address.

       I have enclosed a copy of the return receipt, received by our office on May 28, 2015.
The date of delivery is reflected as June 5, 2015. Please include this letter in the official
papers in this cause.

       Thank you for your assistance in this matter.

                                                              Sincerely,

                                                              /s/ Julie Woods
                                                              Julie Woods
                                                              Assistant Public Defender


Enclosure
cc: Dallas County Criminal District Attorney’s Office, Appellate Section



 133 N. Riverfront Blvd., 9th Floor, LB 2  Dallas Texas 75207-4313  Phone: (214) 653-3550  Fax: (214) 653-3539 
• Complete items 1,_ 2~ and 3. Also complete
   item 4 if Restricted Delive~ desired.
II Print your name and address on the reverse
    so that we can return the card to y()u.
III Attach this card to the back of the'%fnaiJpiece~
    or on the front if space permits.
1. Article Addressed to:




                                                                       o Priority Mail Exp~""
                                                                       o Return Receipt for Merchandise

2. Article Number
   (Transfer from service labe!)                  7004 1350 0003 4901 4694
PSFdrm3811, July2013                         Domestic Return Receipt